12-3088
         Lin v. Holder
                                                                                       BIA
                                                                               A089 204 170
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 12th day of December, two thousand thirteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       WEN QING LIN,
14                Petitioner,
15
16                       v.                                     12-3088
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Thomas V. Massucci, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Ernesto H. Molina,
28                                     Jr., Assistant Director; Sabatino F.
29                                     Leo, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is GRANTED.

 5       Petitioner Wen Qing Lin, a native and citizen of the

 6   People’s Republic of China, seeks review of a July 13, 2012,

 7   decision of the BIA denying her motion to reopen.      In re Wen

 8   Qing Lin, No. A089 204 170   (B.I.A. July 13, 2012).    We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   While the BIA has “broad discretion” to

14   grant or deny motions to reopen, see INS v. Doherty, 502

15 U.S. 314, 322 (1992), “[a]n abuse of discretion may be found

16   in those circumstances where the [BIA’s] decision provides

17   no rational explanation, inexplicably departs from

18   established policies, is devoid of any reasoning, or

19   contains only summary or conclusory statements; that is to

20   say, where the [BIA] has acted in an arbitrary or capricious

21   manner,” Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83,

22   93 (2d Cir. 2001) (internal citations omitted).


                                   2
 1       The BIA denied Lin’s motion to reopen on the basis that

 2   her evidence was insufficient to establish her prima facie

 3   eligibility for relief.    Although the BIA applied the

 4   appropriate standard for motions to reopen, as set forth in

 5   Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005), the

 6   decision suggests that the BIA failed to understand the

 7   nature of Lin’s claim.    First, the BIA held that the record

 8   evidence did not establish that Lin had a well-founded fear

 9   of persecution in China on account of her Christianity, when

10   in fact Lin claimed that she feared persecution as a Roman

11   Catholic, and presented evidence of specific problems

12   between Roman Catholics and the Chinese government.

13   Furthermore, the BIA rejected Lin’s expert affidavit based

14   on two apparent inconsistencies, finding: (1) the author’s

15   statement that, “the Roman Catholic Church is a banned

16   organization in China,” to be inconsistent with his

17   statement that “[t]he control of the Roman Catholic church

18   has been a consistent aim of the Chinese government for many

19   years”; and (2) that the author’s statement that the Roman

20   Catholic Church is banned was inconsistent with Lin’s

21   evidence that there is state-sponsored Catholic church.

22



                                    3
 1       The BIA’s conflation of Christianity in general and

 2   Roman Catholicism in particular, as well as its rejection of

 3   Lin’s expert affidavit suggests that either the BIA failed

 4   to consider Lin’s evidence, or did not understand the import

 5   of Lin’s argument that there is a distinction between the

 6   Roman Catholic church, which is aligned with the Vatican and

 7   the state-sponsored Catholic church in China which operates

 8   via the Patriotic Association of Chinese Catholics and has

 9   been reported to persecute members of the Roman Catholic

10   church.    Accordingly, although we express no opinion as to

11   the ultimate outcome on remand, we remand for the BIA to

12   more fully consider the record as it pertains to Lin’s

13   specific claim that she will practice her religion in an

14   underground Roman Catholic church.    See Poradisova, 420 F.3d
15   at 78; see also Wei Guang Wang v. Bd. of Immigration

16   Appeals, 437 F.3d 270, 275 (2d Cir. 2006) (noting that the

17   BIA does not need to “expressly parse or refute on the

18   record” each piece of evidence submitted by the petitioner,

19   so long as it demonstrates that it gave “reasoned

20   consideration” to the petition).

21       For the foregoing reasons, the petition for review is

22   GRANTED.    As we have completed our review, any stay of


                                    4
1   removal that the Court previously granted in this petition

2   is VACATED, and any pending motion for a stay of removal in

3   this petition is DISMISSED as moot.    Any pending request for

4   oral argument in this petition is DENIED in accordance with

5   Federal Rule of Appellate Procedure 34(a)(2), and Second

6   Circuit Local Rule 34.1(b).

7                                 FOR THE COURT:
8                                 Catherine O’Hagan Wolfe, Clerk




                                   5